ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Adventus Technologies Incorporated           )      ASBCA No. 62131
                                             )
Under Contract No. W912BV-19-P-0046          )

APPEARANCE FOR THE APPELLANT:                       Christian C. Nisttahuz, Esq.
                                                     Norton Rose Fulbright US LLP
                                                     Dallas, TX

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Bryan M. Harrington, Esq.
                                                     Engineer Trial Attorney, Tulsa District

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 7, 2019



                                                   dmini ative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62131, Appeal of Adventus
Technologies Incorporated, rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals